BLANKENSHIP V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-241-CR





THOMAS EDWARD BLANKENSHIP	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 355
TH
 DISTRICT COURT OF HOOD COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

In one point, appellant Thomas Edward Blankenship appeals the trial court’s denial of his motion to suppress evidence of methamphetamine found in appellant’s possession after a traffic stop.  Appellant concedes that the officer who found the drugs lawfully stopped him for a traffic violation.  Appellant’s sole complaint on appeal is that the traffic violation for which the officer investigated appellant was a mere pretext to investigate appellant for “some other unknown reason.”  Appellant acknowledges that the court of criminal appeals has rejected the pretext stop doctrine under both the federal and state constitutions, but urges this court to revisit the issue.  
See Crittenden v. State
, 899 S.W.2d 668, 674 (Tex. Crim. App. 1995); 
Garcia v. State
, 827 S.W.2d 937, 944 (Tex. Crim. App. 1992).  Because we are bound by court of criminal appeals precedent, we decline to do so.  Accordingly, we overrule appellant’s sole point and affirm the trial court’s judgment.  



TERRIE LIVINGSTON

JUSTICE



PANEL A:	LIVINGSTON, DAUPHINOT, and MCCOY, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: August 12, 2004

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.